Citation Nr: 0404097	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-12 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pilonidal cyst and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California which denied entitlement to service 
connection for glaucoma and declined to find that new and 
material evidence had been submitted to reopen a previously 
denied claim for a pilonidal cyst.

The Board notes that in his July 2001 notice of disagreement 
(NOD) the veteran expressly disagreed only with the RO's 
denial of his claim for service connection for a pilonidal 
cyst.  However, in its August 2002 statement of the case 
(SOC), the RO addressed both claims, and in the veteran's 
September 2002 substantive appeal (VA Form 9) he appealed 
both issues.  Therefore, the Board believes that the issues 
as characterized on the first page of this decision 
accurately represent the current status of the veteran's 
claims.

As will be discussed below, the veteran's appeal of his claim 
for service connection for a pilonidal cyst is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
glaucoma is related to the veteran's period of active 
service.

2.  An unappealed January 1946 RO decision denied service 
connection for a pilonidal cyst.  An unappealed August 1947 
RO decision confirmed and continued the previous denial.

3.  The evidence added to the record since the August 1947 RO 
decision that denied service connection for a pilonidal cyst 
bears directly and substantially upon the specific matter 
under consideration regarding service connection for a 
pilonidal cyst, is not cumulative of evidence previously 
considered, is both new and material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for a pilonidal cyst.


CONCLUSION OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Evidence received since the August 1947 rating decision 
that denied service connection for a pilonidal cyst is new 
and material, and the claim for service connection for a 
pilonidal cyst may be reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 20.1104, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) dated from 
February 1942 to October 1945 are associated with the claims 
file.  When examined upon entry into service in February 
1942, the veteran had no eye abnormalities and his vision was 
20/20 in each eye.  A "dilonidal" (probably pilonidal) 
dimple was noted on his skin.  In May 1944, the veteran was 
hospitalized in part for the treatment of a pilonidal cyst, 
congenital, but did not undergo surgery at that time.  The 
veteran's October 1945 separation examination showed no eye 
abnormalities and 20/20 vision in each eye.  A pilonidal cyst 
and sinus were noted at the base of his spine, for which 
there had been no operation.

Post-service, VA and non-VA medical records are associated 
with the claims file.  A June 1947 VA hospital summary 
indicates that the veteran was hospitalized for treatment of 
a pilonidal cyst.  The veteran reported that he had first 
noticed the pilonidal cyst ten years before.  The pain had 
disappeared but the swelling continued.  He first had 
experienced constant pain and swelling in September 1946, 
with much intermittent drainage.  The hospital record shows 
that he had an extensive pilonidal sinus with two masses and 
fluctuance and tenderness over the sacro-coccygeal area, 
which was surgically excised and drained in May 1947.  The 
record reports the wound was well healed at discharge.  The 
diagnosis was pilonidal sinus and cyst.

Private medical records, dated from September 1993 to 
December 2000 from A.M.S., M.D., an ophthalmologist, show 
that the veteran, who was 75 years old, was first diagnosed 
with glaucoma in 1975.  The veteran lost vision in his left 
eye in 1987 after he was noncompliant with prescribed 
medication.  In 1989, laser iridotomies were performed in the 
right eye.  Surgery was performed in September 1993 to 
correct the disorder in the right eye.  The surgery was 
reported as largely successful in February and June 1994 and 
May 1995.

In a December 2000 written statement, the veteran said he did 
not have glaucoma when drafted.  After he was discharged, he 
had his eyes examined and was told by an examiner that he had 
glaucoma.  He consulted various doctors and eventually had an 
operation on one eye, which he believes he might still lose.

In an additional December 2000 written statement, the veteran 
stated that he did not have a pilonidal cyst when he was 
drafted.  He said that he was in the motor pool of his 
battalion and drove command cars over very bad roads in 
England.  After separation, he entered the VA hospital, where 
he was operated on, and a baseball-size cyst was removed.  
When the hole did not clear up, the physicians grafted one 
side of his rear cheek to the other, and left a drainage hole 
that continued to drain and caused an odor.  He stated that 
he could not sit for long periods of time due to the pain at 
the base of his spine.

In a January 2001 written statement, the veteran described 
his post-discharge pilonidal cyst surgery.  He stated that 
his cyst still drained and he continued to have his doctor 
examine it.  He said that he could not work normally because 
his back ached often.  He also indicated that he had 
developed glaucoma and lost his left eye, with his right eye 
"going fast."

In a February 2001 written statement, M.H.W., M.D. indicated 
that the veteran complained of chronic drainage from a 
pilonidal cyst, which was repaired at the end of World War 
II.  To Dr. M.H.W.'s knowledge, the cyst had not been 
infected.

In an August 2001 VA treatment record, the veteran stated 
that his cyst had drained since his surgery in 1946.  He 
never went to a doctor because he thought it would resolve.  
He had pain in his lower spine when sitting and when walking 
distances.  It burned, itched, and caused skin irritation in 
his rectum, and was odorous.  The drainage was yellow in 
color.  The assessment included a non-healing pilodinal cyst, 
with a 55-year history, that continued to drain.  The 
physician referred the veteran to the general surgery clinic.  
The record also shows the veteran took drops to treat his 
glaucoma and wished to continue treatment with his private 
doctor.

In a written statement received by the RO in September 2001, 
the veteran recounted his August 2001 appointment at the VA 
hospital.  He stated that the physicians wanted to operate on 
his pilonidal cyst but that he refused.

In a March 2002 written statement, the veteran indicated that 
he still suffered from the 1946 operation on his pilonidal 
cyst.  He said that all doctors advised him that the surgery 
had been performed badly, and that his condition was a direct 
result of his surgery.  He indicated that his spine was still 
bothersome and quite painful.

In an August 2002 written statement, A.I.L., M.D. said that 
the veteran complained of a history of a pilonidal cyst from 
a 1946 surgery, with drainage, pain, and infection at the 
site since the procedure.  Dr. A.I.L. had seen the veteran 
with chronic problems relating to the 1946 procedure, and 
suggested surgery.  The veteran was treating this disorder 
symptomatically.

A September 2002 written statement from M.C., O.D., indicates 
that the veteran's best spectacle correction is 20/200 in his 
right eye and no light perception in his left eye.  Dr. M.C. 
sought to fit the veteran with contact lenses to improve his 
vision.

In a September 2002 written statement, D.A.W., M.D., 
indicated that he was the veteran's treating ophthalmologist 
since approximately 1993, when the veteran had already lost 
all left vision due to glaucoma.  He said that the veteran's 
glaucoma was progressive and led to progressive impairment of 
both central vision and visual field in his right eye.  Dr. 
D.A.W. stated that the veteran's condition was permanent and 
stationary, and that it was unlikely he would experience any 
improvement.

II.  Analysis

A.  Veterans Claims Assistant Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In March 2001, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2002 SOC, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC issued 
by the RO clarified what evidence would be required to 
establish service connection and to determine if new and 
material evidence had been submitted.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2001 VCAA letter contained the new duty-to-assist law and 
regulation codified at 38 U.S.C.A. § 5107 (West 2002) and 38 
C.F.R. § 3.159 (2002).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Glaucoma

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran contends that his currently diagnosed glaucoma 
began in service.  However, the service medical records are 
silent for any complaint of or treatment for the veteran's 
eyes in service.  Additionally, when examined for separation 
in October 1945, the veteran's eyes exhibited no 
abnormalities, and his visual acuity was 20/20 in each eye.

Furthermore, the October 1993 written statement from Dr. 
A.M.S. indicates that the veteran was first diagnosed with 
glaucoma in 1975, thirty years after separation from service.  
More important, no medical opinion or evidence has been 
submitted to show that the veteran's glaucoma is related to 
his active military service.

While the veteran may sincerely believe that his glaucoma is 
the result of his active service, laypersons are not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's assertions regarding his 
glaucoma are not professionally competent.  The documentary 
record is of probative value, and fails to show that the 
veteran complained of any eye condition during active 
service.  Finally, the competent medical evidence of record 
does not establish a nexus between the veteran's currently 
diagnosed glaucoma and his active service.

In summary, the Board concludes that the medical evidence of 
record preponderates against a finding that the veteran's 
glaucoma was incurred in or aggravated by service.  The 
benefit sought on appeal must accordingly be denied.



C.  New and Material Evidence - Pilonidal Cyst

The RO, in a decision dated in January 1946, denied the 
veteran's claim for service connection for a pilonidal cyst.  
The RO found at that time that the pilonidal cyst was a 
constitutional or developmental abnormality and not a 
disability within the meaning of laws providing for 
compensation.  The veteran was notified of the RO's action 
but did not appeal, and the decision was therefore final, 
based upon the evidence then of record.

The evidence of record before the RO at the time of its 
August 1947 decision that confirmed and continued the denial 
of service connection for a pilonidal cyst included the 
veteran's service medical records indicating that he had a 
"dilonidal" dimple upon entry to service, as noted in his 
enlistment examination report of February 1942.  The Board 
acknowledges that the above entry was likely a typographical 
error, and actually identified a pilonidal cyst.  The veteran 
was treated nonsurgically for a pilonidal cyst in May 1944.  
The October 1945 separation examination report noted the 
veteran's pilonidal cyst and sinus.

Also before the RO was the July 1947 VA hospital summary 
showing that the veteran was treated for and underwent 
pilonidal cyst surgery.  The report indicates that the 
veteran had first became aware of his cyst ten years earlier.  
He complained of constant pain and swelling since September 
1946.  An incision and drainage was done and then the veteran 
returned for surgery in May 1947.  A wide excision of the 
pilonidal sinus and fistulous tract was made, and a gluteal 
flap was done in June 1947 to close the wound.  The wound was 
reported as well healed, and the veteran was discharged from 
the hospital in June 1947.

The June 1946 RO decision was final based upon the evidence 
then of record, as was the August 1947 decision.  However, 
the claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1947 RO decision which was the final 
adjudication that disallowed the veteran's claim.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in November 2000, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

In November 2000, the RO received the veteran's request to 
reopen his claim.  Added to the record since the August 1947 
RO rating decision is a February 2001 written statement from 
Dr. M.H.W., indicating that the veteran has complained of 
chronic drainage from a pilonidal cyst which was repaired at 
the end of World War II.  To Dr. M.H.W.'s knowledge, it had 
not been infected.

Also added to the record is an August 2001 VA treatment 
record, diagnosing the veteran with a non-healing pilonidal 
cyst.  The veteran complained that his cyst had drained since 
his surgery in 1946, but that he never went to a doctor 
because he believed it would resolve.  The veteran stated 
that he had pain in his lower spine when sitting and walking 
distances.  He complained of burning, itching, and skin 
irritation with drainage that was odorous and yellow in 
color.

In a September 2002 statement, Dr. A.I.L. indicated he had 
treated the veteran for chronic problems from his pilonidal 
cyst.  The veteran complained of drainage, pain, and 
infection at the site since the 1946 procedure.  Dr. A.I.L. 
discussed alternatives of care with the veteran, who was 
treating it symptomatically.

The evidence received since the RO's August 1947 rating 
decision is new, and does bear directly on the question of 
whether the veteran has a pilonidal cyst related to active 
military service.  In the Board's opinion, under the Federal 
Circuit Court case law, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the veteran's claim of 
entitlement to service connection for a pilonidal cyst.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a pilonidal cyst, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.

ORDER

Entitlement to service connection for glaucoma is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a pilonidal cyst is 
reopened, and the appeal is, to that extent, granted.

REMAND

As described above, VA has published regulations to implement 
many of the provisions of the VCAA.

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

February and August 2001 and September 2002 VA and non-VA 
medical reports show that the veteran has a currently 
diagnosed pilonidal cyst.  Additionally, the Board notes that 
the RO's decision in January 1946 denied the veteran service 
connection because at that time, a pilonidal cyst was 
considered to be a developmental abnormality and was not a 
disability upon which compensation could be granted.  
However, in light of the new evidence, the Board believes 
that the veteran should be afforded a VA examination to 
determine the etiology of any pilonidal cyst found to be 
present.  See VAOPGCPREC 82-90 (July 18, 1990), holding that 
a congenital or developmental disability may be service-
connected.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In view of ther foregoing, this case is REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal authority. 

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
pilonidal cyst, or residuals thereof, since 
September 2002.  The RO should then request all 
additional pertinent medical records from these 
medical providers.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., dermatological) 
to determine the etiology of any pilonidal cyst 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to provide an opinion concerning the 
etiology of any pilonidal cyst found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
pilonidal cyst was caused by military service, 
including findings noted in the veteran's service 
medical records in May 1944, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).  If, and only if, a 
pilonidal cyst is diagnosed, the examiner is 
requested to answer the following questions:  (a) 
If the veteran has such a disability, does it 
represent a disease process or the residuals of 
an injury?  (b) Taking into consideration the 
evidence incorporated in the February 1942 
through October 1945 service medical records, 
when was the disability incurred?  (c) If the 
disability was incurred before February 1942 
(even if a congenital or developmental disorder), 
was there an increase in disability, beyond the 
natural progress of the disorder, during the 
veteran's period of military duty?  A rationale 
should be provided for all opinions offered.  The 
veteran's claims file, to include this Remand, 
should be made available to the examiner prior to 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
pilonidal cyst.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the February 2003 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



